DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 13-24 and 32-48 were canceled in a preliminary amendment.
Claim 49 has been added via a preliminary amendment.
Claims 1-12, 24-31 and 49 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION TRANSMISSION METHOD FOR AN APPARATUS UTILIZING GRANT-FREE RESOURCES.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “resource unit” or “resource units”, recited in claims 6, 10 and 30, as place holder, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figures 2-4 clearly shows an adequate support for the feature in question. Therefore, the claims have been determined to be definite and rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is unwarranted.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-10, 25-26, 28-29, 31 and  49 are rejected under 35 U.S.C. 103 as being unpatentable over Mainier et al. (Marinier) (US 2016/0183276 A1) in view of .
Applicant’s Admitted Prior Art (hereinafter APA) (APA = US 2020/0195407 A1).
As per claim 1: Marinier discloses an information transmission method implemented by a network device, the information transmission method comprising:
receiving first data from a first terminal device using a first resource unit, wherein the first resource unit belongs to a first resource that is preconfigured (see par. 0129, 0146, 0182) (note the uplink control information);
determining first indication information based on a receiving status of the first data (see par. 0084, 0087), wherein the first indication information indicates a configuration of a second resource, wherein the second resource is for communicating retransmission data comprising retransmission data of the first data (see par. 0218, 0291); and
sending the first indication information to the first terminal device (see par. 0117). Marinier also discloses ---  WTRU may be configured to use a different TP resource (or T-RPT) or set of TP resources (or T-RPT's) in each successive transmission period (see par. 0201. But, Marinier does not explicitly teach about --- gran-free resource. However, in the same field of endeavor, the APA teaches --- Currently, a grant-free (Grant-free)-based grant-free transmission mode is known, or is referred to as a scheduling-free grant-free resource to a terminal device (see spec. PG-PUB, par. 0004). When the references are modified, the resulting system/method will have ---Marinier’s different resources will include a first resource and the second resource which will be both grant-free resources and are different from each other.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Marinier with that of APA so that --- When performing uplink transmission, the terminal device does not need to send a scheduling request (Scheduling Request, SR) to the network device and wait for the network device to send uplink grant (Up Link Grant, UL Grant) information, but can directly send uplink data in the grant-free transmission mode, thereby reducing a transmission latency and reducing signaling overheads (see par. 0004). 
As per claim 8: the features of claim 8 are similar to the features of claim 1, except wording differences (eg., using detecting instead of receiving) which does not carry a patentable weight. Therefore, claim 8 has been rejected on the same ground and motivation as claim 1.
As per claim 25: the features of claim 25 are similar to the features of claim 1, except claim 25 is directed to an apparatus required to perform the process of claim 1, which is considered as being obvious within the combined system or process. Therefore, claim 25 has been rejected on the same ground and motivation as claim 1.
As per claim 2: Marinier teaches about information transmission method of claim 1, wherein the first indication information indicates whether the network device configures 
As per claim 4: Marinier  teaches about information transmission method of claim 1, wherein the first indication information further indicates either a size of the second resource or a position of the second resource (see par. 0214, 0256).
As per claim 5: Marinier teaches about information transmission method of claim 4, further comprising determining the size of the second resource based on a receiving status of data carried on the first resource when the first indication information indicates that the network device configures the size of the second resource (see par. 0127, 0229,  0256).
As per claim 7: Marinier teaches about information transmission method according to of claim 1, wherein before sending the first indication information (see par. , par. 0127) the information transmission method further comprises:
Sending second indication information to the first terminal device, wherein the second indication information instructs the first terminal device to send the first data using the first resource (see par. 0127, 0214, 0256); and
Configures the second resource based on the receiving status of the first
Data (see par. 0017, 0020).
As per claim 9: the feature of claim 9 is similar to the feature of claim 2. Hence, claim 9 has been rejected on the same ground and motivation as claim 2.
As per claim 10: the feature of claim 10 is similar to the feature of claim 5. Hence, claim 10 has been rejected on the same ground and motivation as claim 5.
As per claim 26: the feature of claim 26 is similar to the feature of claim 2. Hence, claim 26 has been rejected on the same ground and motivation as claim 2.
As per claim28: the feature of claim 28 is similar to the feature of claim 4. Hence, claim 28 has been rejected on the same ground and motivation as claim 4.
As per claim 29: the feature of claim 29 is similar to the feature of claim 5. Hence, claim 29 has been rejected on the same ground and motivation as claim 5.
As per claim 31: the feature of claim 31 is similar to the feature of claim 7. Hence, claim 31 has been rejected on the same ground and motivation as claim 7.
As per claim 49: Mainier teaches about information transmission apparatus of claim 25, wherein the first indication information further indicates a position of the second resource (see par. 0293) (see last few lines in particular).

Allowable Subject Matter

Claims 3, 6, 11, 12, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/27/2021